937 F.2d 608w
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Elizabeth DOLE, Secretary of Labor, Petitioner Cross-Respondent,v.BRIGGS CONSTRUCTION COMPANY, INC., the Occupational Safety &Health Review Commission, Respondents Cross-Petitioners.
Nos. 89-4068, 89-4080.
United States Court of Appeals, Sixth Circuit.
July 10, 1991.

1
NOTE: THE COURT HAS WITHDRAWN THIS OPINION.  SEE 942 F.2d 318.